Citation Nr: 1734342	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-12 507	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to December 1957 in the United States Navy.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for bilateral hearing loss, tinnitus, sinusitis and headaches.  The Veteran timely appealed.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing has been associated with the Veteran's claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's bilateral hearing loss is related to his active service.

2.  Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's tinnitus is related to his active service.

3.  The preponderance of evidence fails to establish that the Veteran's sinus disability is etiologically related to service.

4.  The preponderance of evidence fails to establish that the Veteran's headache disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a sinus disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a headache disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in March 2010 and September 2011, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's private and VA treatment records are contained in the Veteran's claim file, and a VA examination regarding the Veteran's claimed headache and sinus disabilities was conducted in October 2011.  Thus, VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board also notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Therefore, in light of the foregoing, the Board will proceed to adjudicate the claims decided herein based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).

Bilateral Hearing Loss

The Veteran filed a claim for bilateral hearing loss in March 2010.  In his claim, the Veteran contends that although he served as a barber aboard the USS Rochester and the USS Owen, his battle station was in a small enclosure with guns, and he spent a lot of time shooting at targets.  He states that he assisted with the loading of ammunition; that it seemed like he was in there every day firing the weapons; and that the noise was deafening.  The Veteran states this military noise exposure is the cause of his bilateral hearing loss, and that his hearing loss has gotten progressively worse over the years.   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2016).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records (STRs) are silent as to any complaint of hearing loss, to include the Veteran's July 1954 Report of Medical Examination taken at the time of his enlistment; and the December 1957 Report of Medical Examination taken at the time of his discharge from active duty service. 

VA treatment records reflect the Veteran obtained treatment for his hearing loss at the Tampa VAMC.  A June 2007 audiology note reflects the Veteran had previously reported bilateral hearing loss and tinnitus for a long time; that audiological testing revealed sensorineural hearing loss that was moderate to severe in the right ear, and mild to severe for the left ear; and that the purpose of that day's visit was hearing aid orientation, where the Veteran was fitted with a hearing aid.  

Private treatment records reflect the Veteran underwent a June 2010 audiological examination.  At that time, he was diagnosed with sensorineural hearing loss bilaterally.  Importantly, the examiner opined that the Veteran's hearing loss is related to his military noise exposure while in service.

Private treatment records from Osler Medical were also provided in this matter.  Importantly, in a July 2012 letter, the Veteran's private treating physician opined that the Veteran had significant neurosensory hearing loss that was "most likely caused by or ... a result of loud noise exposure" during the Veteran's active duty in the Navy.

Lay statements were submitted by the Veteran, the Veteran's wife, and a fellow seaman who was aboard the USS Rochester with the Veteran.  In summary of the numerous Statements in Support of Claim submitted by the Veteran, he states that while he served aboard the USS Rochester, most of his time was spent practicing war games where they would shoot at targets and planes pulling targets; that his battle station was moving ammunition and reloading guns; that the noise from the guns firing all the time was deafening; and that he believes his hearing loss and tinnitus was due to this noise exposure.  In addition, the Veteran has stated that although his military occupational specialty (MOS) was listed as "barber," this MOS was not assigned until he was posted to the USS Owen.

The Veteran's wife submitted a statement dated March 6, 2012.  She states that she has been living with the Veteran for 35 years; that the Veteran was hard of hearing when she met him and it has been a strain on their marriage because she has to raise her voice and repeat herself to the Veteran, who states she is mumbling and not speaking clear, and when she tries to talk louder, he claims that she is hollering at him.  She also states that VA gave the Veteran hearing aids, but they do not help.

A fellow seaman who was aboard the USS Rochester with the Veteran also submitted a "buddy statement" dated June 27, 2011.  He described the types of guns on the ship and the loud "boom" of the guns, stating, "you could not get within 40 feet of the gun without every bone in your body rattled, the sound ... caused many of us to loss ALL or partial of our hearing (like me)."      
 
Lastly, the Veteran testified at a hearing before the undersigned Veterans Law Judge in this matter in May 2017.  The Veteran stated he had problems with his hearing ever since he was in the Navy from loud guns; that he was a barber for only one year out of the four years he was in service; that his battle station on the ship for the first three years was in a gun tour; that the noise was loud all the time from the guns; that he believes this loud noise is what messed up his ears; and that his hearing loss has gotten progressively worse since service.   

The Board finds that the Veteran's report of being exposed to acoustic trauma in service to be competent and credible, given his consistent statements of noise exposure from the guns firing aboard the ship.  In addition, the Board finds that the statements of the Veteran's wife, and his fellow seaman, are also competent and credible, and support the Veteran's contention that he was exposed to noise exposure while in service.  As such, giving due consideration to the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  38 U.S.C.A. § 1154 (a). Service incurrence of acoustic trauma has been demonstrated.

Based upon the results from the private audiological examinations discussed above, the Board finds that the criteria for establishing service connection for hearing loss have been met.  38 C.F.R. §§ 4.85, 4.86 (2016).  The Veteran has established a current diagnosis of hearing loss and in-service exposure to acoustic trauma. Further, medical records, including the June 2010 audiological evaluation and the July 2012 letter from the Veteran's physician, establish an etiological relationship between his in-service noise exposure and his current hearing loss disability.

After consideration of the entire record and the relevant law, the Board thus finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to his active service.

Tinnitus

The Veteran filed a claim for tinnitus in March 2010.  In his claim, the Veteran contends although he served as a barber aboard the USS Rochester and the USS Owen, his battle station was in a small enclosure with guns, and he spent a lot of time shooting at targets.  He states he assisted with the loading of ammunition; that it seemed like he was in there every day firing the weapons; and that the noise was deafening.  The Veteran states that he has ringing in both ears that has been going on as long as he can remember.

The Veteran's service treatment records are silent as to any complaint of tinnitus, to include the Veteran's July 1954 Report of Medical Examination taken at the time of his enlistment; and the December 1957 Report of Medical Examination taken at the time of his discharge from active duty service. 

VA treatment records reflect the Veteran obtained treatment for tinnitus at the Tampa VAMC.  A June 2007 audiology note reflects the Veteran had previously reported tinnitus for a long time and was diagnosed with bilateral sensorineural hearing loss.

Lay statements submitted by the Veteran consist of numerous Statements in Support of Claim.  In summary, the Veteran states that while he served aboard the USS Rochester, most of his time was spent practicing war games where they would shoot at targets and planes pulling targets; that his battle station was moving ammunition and reloading guns; that the noise from the guns firing all the time was deafening; and that he believes his tinnitus was due to this noise exposure.  In addition, the Veteran has stated that although his MOS was listed as "barber," this MOS was not assigned until he was posted to the USS Owen.

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in May 2017.  The Veteran stated he has had tinnitus ever since he was in the Navy due to the loud noise of the guns on the ship and that it has gotten progressively worse since service.

The Board notes that laypersons are competent to testify to observable symptomatology.  As such, the Board finds that the Veteran is competent to testify to the ringing he experiences in his ears. 

Further, as discussed above, the Board finds the Veteran's report of being exposed to acoustic trauma in service to be competent and credible, given his consistent statements of noise exposure from the guns firing aboard the ship.  As such, giving due consideration to the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  38 U.S.C.A. § 1154 (a). Service incurrence of acoustic trauma has been demonstrated.

The Board has considered remanding this issue to the AOJ, as there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports. See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity, like tinnitus.
	
While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent statements, the inherently subjective nature of audiological symptomatology, and his exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). As noted above, the Veteran has established a current diagnosis of tinnitus, was exposed to acoustic trauma while in service, and has credibly testified to the continuity of symptoms of tinnitus from his time in service to the present. Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted.  Further development is simply not warranted in this case.

Sinus and Headache Disabilities

The Veteran filed a claim for service connection for sinusitis and headaches in July 2011.  In his claim, the Veteran contends he has had chronic sinusitis and headaches since he was in the Navy; that while in service, he was required to chip paint, which caused him to develop headaches and sinus problems; and that he continues to have headaches and sinus problems since service. 

The Veteran's STRs reflect the Veteran was treated for sinusitis and headache in January 1955.  This STR reflects the Veteran reported to sick call on January 13, 1955 with symptoms of headache and head cold; he was diagnosed with frontal sinusitis and treated with antibiotics.  On January 15, 1955, the Veteran was noted to be responding to therapy, and had minimal headache.  On January 18, 1955, it was noted that the Veteran's sinuses were draining, and he was discharged.  The STRs are silent as to any further complaint of sinusitis or headaches, to include the Veteran's July 1954 Report of Medical Examination taken at the time of his enlistment; and the December 1957 Report of Medical Examination taken at the time of his discharge from active duty service. 

Medical records from the Osler Medical Center reflect an October 2011 record in which the Veteran underwent a paranasal sinuses study.  Findings from this study resulted in diagnoses of chronic ethmoid sinusitis; chronic maxillary sinusitis; chronic frontal sinusitis; and septal deviation.  Importantly, the examiner made no statement with regard to whether the sinusitis was attributable to the Veteran's military service.  

A VA examination was conducted in October 2011 at the Orlando VAMC.  After in-person examination and a thorough review of the Veteran's service treatment records and post service treatment records, the examiner opined that the Veteran's sinusitis and headache disability are less likely than not caused by or a result of service, to include in-service illness. The examiner's rationale was that the Veteran had an acute headache in service and was treated with antibiotics for sinusitis.  After treatment, the headache symptoms resolved.  The examiner noted that there is no medical documentation of a history of chronic headaches.  The examiner also opined that there is no medical evidence to support a finding that the Veteran has a chronic condition of sinusitis since service.  In support of this conclusion, the examiner noted that review of the record showed that the Veteran was diagnosed with acute sinusitis in 1955, with no other treatment or diagnosis of sinus problems until approximately 40 years later.  

Lay statements submitted by the Veteran consist of numerous Statements in Support of Claim.  In summary, the Veteran states that he had sinusitis in service and that following service, he took over-the-counter drugs for many years and saw a doctor for flare-ups, but he does not have those records, which are now unavailable. He also contends that he had headaches whenever he had sinus flare-ups, and that he did not always seek medical assistance. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  The Veteran stated, as it relates to his headaches, that he had headaches in service, which continued after service, and that he would treat the headaches himself with Tylenol; and that he believes his headaches are caused by his sinuses.  As it relates to his sinusitis, the Veteran testified that his doctors say he has chronic sinusitis and the headaches are caused by the sinuses; that his sinuses keep draining; and that he gets antibiotics two or three times per year and uses a nose spray.  

Consideration has been given to the Veteran's assertions that he has a sinus disability and headaches as a result of service.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although the Veteran is competent to report on symptoms, headaches and sinus disabilities are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Veteran's contentions as to the diagnosis or etiology of his claimed sinus and headache disabilities have little probative value, and are outweighed by the findings of the October 2011 VA examiner's opinions.  Further, given the depth of the October 2011 examination report, and the fact that the VA examiner's opinions were based on a thorough review of the applicable record, including the Veteran's STRs and his contentions regarding symptomatology, as well as the post service medical treatment records, the Board finds that the October 2011 VA examiner's opinions are the most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).   The Board does not attribute significant probative value to the October 2011 medical record from the Osler Medical Center because although the examiner diagnosed the Veteran with chronic sinusitis,  the examiner offered no opinion as to whether the sinusitis was attributable to the Veteran's military service.  Similarly, there is no medical evidence of record to support a finding that the Veteran's headaches are etiologically related to his service.

In conclusion, the Board finds that service connection for a sinus disability and a headache disability is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claims for service connection for a sinus disability and a headache disability, and the claims must be denied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to service connection for a sinus disability is denied.

Entitlement to service connection for a headache disability is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


